IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40078
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN GARZA, also known as Juan Garza-Ibarra,
also known as Carlos Garza

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-00-CR-377-1
                      --------------------
                         October 8, 2001

Before JOLLY, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juan

Garza has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).   Garza has

filed a brief, which is construed as a response to counsel’s

motion to withdraw.   Garza argues, inter alia, that his counsel

was ineffective for failure to (1) investigate and prepare for

arraignment and sentencing, (2) object to inaccurate information

in the presentence report, and (3) challenge the legalities of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40078
                               -2-

Garza’s two previous illegal entry convictions.   The record has

not been adequately developed for us to consider Garza’s

ineffective assistance arguments on direct appeal.     See United

States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987).    Our

independent review of counsel’s brief, Garza’s response, and the

record discloses no nonfrivolous issue.   Accordingly, the motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.